Citation Nr: 1548528	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-32 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Daughter


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to December 1970.  He also served in the Virginia National Guard from October 1972 to March 2009, and had periods of federalized active service from September 17, 2001, to October 15, 2001, from September 26, 2005, to November 2, 2005, and from May 1, 2007, to May 18, 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, a hearing was held before the undersigned in Washington, D.C.; a transcript is in the record.  At the hearing, additional evidence was submitted with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claim. 

On February 2010 private polysomnography moderate to severe obstructive sleep apnea and probable rapid eye movement (REM) rebound were diagnosed.  It was noted that the Veteran's probable REM rebound may be an effect of sleep apnea or may result from withdrawal of REM suppressing medications/substances.

On January 2013 VA sleep apnea examination, the Veteran reported that his sleep apnea was diagnosed in 2009 but was also diagnosed by Richmond VA Sleep Center in September 2001 during a period of federalized service.  The examination report notes the first diagnosis of sleep apnea in 2009.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service as it did not begin during service.  He further opined that sleep apnea is not associated with the Veteran's service-connected PTSD-related insomnia as sleep apnea is caused by obstruction of the pharyngeal airflow while PTSD-related insomnia is purely psychological without a psychophysiological relationship.  

The Veteran has consistently reported that his symptoms began during a period of federalized service in September 2001 and worsened during a period of federalized service in September 2005.   See November 2010 Statement and September 2015 hearing testimony.   He further testified that, during this second period of federalized service, his roommates told him that he snored and tended to choke while sleeping.  His wife confirmed that his symptoms began in September 2001 and worsened following his second period of federalized service. 

The January 2013 VA examination did not address the allegation that that REM suppressing medication to treat the Veteran's PTSD may have aggravated his sleep apnea (as suggested by the February 2010 polysomnograph).  Nor did the examination address the Veteran's allegation that his sleep apnea symptoms began soon following his first period of federalized service in September 2001 (and was in incurred therein) and was worsened following (aggravated by) a September 2005 period of federalized service. Accordingly, the examination report is inadequate for rating purposes, and a remand to secure an adequate opinion is necessary.

Regarding the alternative contention that the Veteran's sleep apnea is secondary to his service-connected PTSD, the Board observes that he has submitted two articles addressing the connection between PTSD and sleep apnea.  Whether his sleep apnea may be related to his PTSD, or to the medications he takes for his PTSD, presents medical and factual questions yet to be fully resolved.  Accordingly, a remand for an addendum opinion is necessary.   

On January 2013 VA examination, the Veteran stated that sleep apnea was diagnosed by the Richmond VA Sleep Center in September 2001.  The record contains VA treatment records only from December 2011.  His report on January 2013 examination suggests that pertinent VA treatment records are outstanding.  Accordingly (and because VA treatment records are constructively of record) records of the reported VA treatment must be sought.

The case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for sleep apnea (all not already associated with the file), and to provide any releases necessary for VA to secure private records of such treatment or evaluation.  The AOJ should secure for the record the complete clinical records of all such evaluations and treatment from all providers identified.  The AOJ should specifically determine whether there are any VA treatment records prior to December 2011 and secure such records if so.  

2.  Thereafter, the AOJ should arrange for the Veteran's record to be returned to the September 2015 VA examiner for review and an addendum opinion to determine the likely etiology of his sleep apnea.  The record must be reviewed by the opinion provider in conjunction with the examination.  The addendum opinion must respond to the following:

(a) Please identify the likely etiology of the Veteran's sleep apnea.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred in, or is directly related to, a federalized period of National Guard service? 

(b)  If sleep apnea is determined to not be related directly to service, is it at least as likely as not (a 50% or better probability) that such disability was (i) caused or (ii) aggravated by (increased in severity due to) his service-connected PTSD, to include by medication prescribed for treatment of PTSD?  

(c) If the opinion is to the effect that the Veteran's PTSD did not cause, but aggravated, sleep apnea, the examiner should specify, so far as is possible, the degree of such disability that has resulted from such aggravation.

The examiner should explain the rationale for all opinions, citing to supporting factual data and medical literature as deemed appropriate, acknowledging the Veteran's and his spouse's lay reports of initial notation/notation of increased severity soon following periods of federalized service (i.e., account for the lay reports in the opinion) and discussing the articles submitted by the Veteran in support of his claim.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

